Exhibit 10.1

 

 

 

 

 

DEVELOPMENT AGREEMENT

 

BY AND BETWEEN

 

Behringer Harvard REIT I, Inc.

 

a Maryland Corporation

 

(“Owner”)

 

AND

 

Behringer Development Company LP

 

a Texas limited partnership

 

(“Developer”)

 

February 29, 2008

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

PURPOSE

 

1

ARTICLE 2

 

APPOINTMENT AND DEVELOPMENT

 

1

Section 2.1

 

Appointment of Developer as Developer

 

1

Section 2.2

 

Acceptance by Developer

 

1

Section 2.3

 

Pre-Construction Duties.

 

2

Section 2.4

 

Project Design

 

2

Section 2.5

 

Other Services

 

3

Section 2.6

 

Commencement of Construction

 

3

Section 2.7

 

Project Administration

 

4

Section 2.8

 

Limitation on Expenditures

 

7

Section 2.9

 

Ownership of Information and Materials

 

8

Section 2.10

 

Payment for Materials

 

8

Section 2.11

 

Completion

 

8

ARTICLE 3

 

COMPENSATION

 

9

Section 3.1

 

Fee

 

9

Section 3.2

 

No Other Compensation

 

10

ARTICLE 4

 

INSURANCE AND INDEMNITY

 

10

Section 4.1

 

Insurance Requirements

 

10

Section 4.2

 

Indemnity

 

10

Section 4.3

 

Non-Recourse Liability

 

10

ARTICLE 5

 

TERM AND TERMINATION

 

10

Section 5.1

 

Term

 

10

Section 5.2

 

Termination by Owner

 

11

Section 5.3

 

Termination by Developer

 

11

ARTICLE 6

 

DUTIES UPON TERMINATION OR EXPIRATION

 

12

Section 6.1

 

Developer’s Duties

 

12

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES

 

12

Section 7.1

 

Developer’s Representations and Warranties

 

12

ARTICLE 8

 

MISCELLANEOUS PROVISIONS

 

13

Section 8.1

 

Notices

 

13

Section 8.2

 

Assignment

 

13

Section 8.3

 

Lender Requirements

 

13

Section 8.4

 

Force Majeure Events

 

14

Section 8.5

 

Governing Law

 

14

Section 8.6

 

Time of Essence

 

14

Section 8.7

 

Entireties, Beneficiaries

 

14

Section 8.8

 

No Agency

 

14

Section 8.9

 

No Waiver

 

15

Section 8.10

 

Interpretation

 

15

Section 8.11

 

Severability

 

15

Section 8.12

 

Amendments

 

15

Section 8.13

 

Counterparts

 

15

Section 8.14

 

Additional Acts

 

15

 

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

 

Section 8.15

 

Exhibits

 

15

Section 8.16

 

Confidentiality

 

15

Section 8.17

 

Authority of Developer

 

16

Section 8.18

 

Licenses

 

16

Section 8.19

 

Non-Discrimination Policy

 

16

Section 8.20

 

Waiver of Jury Trial

 

16

 

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 

EXHIBIT B

 

INSURANCE REQUIREMENTS

 

 

 

 

ii

--------------------------------------------------------------------------------


 

DEVELOPMENT AGREEMENT

 

 This Development Agreement (“Agreement”) is made to be effective as of the 29th
day of February, 2008, by and between Behringer Harvard REIT I, Inc., a Maryland
corporation (“Owner” — Owner shall include, to the extent applicable, any
subsidiary of Behringer Harvard REIT I, Inc. that may hold title to the Land),
and Behringer Development Company LP, a Texas limited partnership (“Developer”),
as follows:

 


ARTICLE 1



PURPOSE


 

A.            Owner is the owner, through Behringer Harvard Operating
Partnership I LP which the Owner controls, of certain property in Houston, Texas
commonly known as Three Eldridge Place located on the land (the “Land”)
described in Exhibit A attached hereto and on which the Owner intends to develop
a Class A office building (the “Building”).

 

B.            Developer is an affiliate of Behringer Advisors LLC, a Texas
limited partnership (the “Advisor”), which is the advisor to Owner under that
certain Fifth Amended and Restated Advisory Management Agreement by and between
Owner and Advisor dated December 29, 2006 (the “Advisory Agreement”).

 

C.            Developer and Owner desire to enter into this Agreement to provide
the terms and conditions upon which Owner will retain Developer to develop and
construct the Building and related improvements (the “Project”) to be
constructed on the Land (herein defined).

 

                NOW THEREFORE, for and in consideration of the premises, the
mutual promises and agreements set forth herein and Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid, the receipt
and sufficiency of which is hereby acknowledged, the parties do hereby agree as
follows:

 


ARTICLE 2



APPOINTMENT AND DEVELOPMENT


 

Section 2.1             Appointment of Developer as Developer. Owner hereby
appoints Developer as its independent contractor to perform, and delegates to
Developer the right and obligation to supervise, manage and carry out, on behalf
and for the account of Owner, all planning, development and construction
management services for the Project on the Land, including, but not limited to
those duties set forth in Section 2.5 hereof and, as otherwise required by, and
subject to, the terms and conditions of this Agreement, as well as the
preparation of the Final Development Plan, Final Development Budget and Final
Project Schedule (as each such term is defined below) and all items related
thereto.

 

Section 2.2             Acceptance by Developer.  Developer accepts such
appointment and agrees to perform such services on behalf of and for the account
of Owner as required by, and subject to, the terms and conditions of this
Agreement, and agrees to perform such additional

 

 

--------------------------------------------------------------------------------


 

 

duties and responsibilities as are customarily and reasonably within the scope
of such services and are reasonably designated from time to time by Owner. 
Developer agrees to use its best efforts in the performance of its duties
hereunder, which performance in all respects and at all times shall be carried
out to the same extent and with the same degree of care and quality as the
Developer would exercise in the conduct of its own affairs if the Developer were
the owner of the Project. Developer agrees to apply prudent and reasonable
business practices in the performance of its duties hereunder and shall exercise
that degree of skill, competence, quality and professional care rendered by the
leading and most reputable companies performing the same or similar type
services for Class A office buildings in the Houston, Texas area.  Developer may
subcontract any of its services to any other entity or person with expertise in
the areas so subcontracted.  Subject to the other provisions of this Agreement,
Developer, on behalf of Owner, shall manage and coordinate the development of
the Project in accordance with the Final Development Plan, Final Development
Budget and Final Project Schedule (as each such term is defined below) in a good
and workmanlike manner and in accordance with the standards of professional care
applicable to such services.

 

Section 2.3             Pre-Construction Duties.  The initial objectives of the
parties are to prepare a general development plan for the Project, cause the
preparation of plans and specifications for the Project, and formulate a budget
for the Project.

 


(A)           DEVELOPER HAS PREPARED AND OBTAINED OWNER’S WRITTEN APPROVAL OF A
FINAL DEVELOPMENT PLAN (THE “FINAL DEVELOPMENT PLAN”) FOR THE PROJECT.


 


(B)           DEVELOPER HAS SUBMITTED TO OWNER FOR APPROVAL A DEVELOPMENT BUDGET
(THE “DEVELOPMENT BUDGET”) FOR THE PROJECT SETTING FORTH THE HARD COSTS, SOFT
COSTS, ALLOCATED LAND ACQUISITION COSTS AND OTHER EXPENDITURES ANTICIPATED TO BE
INCURRED IN CONNECTION WITH DEVELOPING THE PROJECT.  DEVELOPER HAS PREPARED AND
OBTAINED OWNER’S WRITTEN APPROVAL OF A FINAL DEVELOPMENT BUDGET (THE “FINAL
DEVELOPMENT BUDGET”, TOGETHER WITH THE FINAL DEVELOPMENT PLAN, THE “PLAN AND
BUDGET”) FOR THE PROJECT.


 


(C)           DEVELOPER HAS MADE RECOMMENDATIONS TO OWNER WITH RESPECT TO THE
SIZE AND CONFIGURATION OF THE PROJECT, FUTURE GROWTH, PERMANENT FINANCING
OPTIONS, MARKETING, PROJECT EXECUTION (ARCHITECT, CONTRACTORS, CONSULTANTS),
SPECIAL REQUIREMENTS AND CONDITIONS.


 


(D)           DEVELOPER HAS DEVELOPED AND FINALIZED OPERATING PRO FORMA INCOME
AND EXPENSE STATEMENTS FOR THE PROJECT AND COMPUTE RETURN ON INVESTMENT AND
OTHER RELATIVE INDICATORS TO HELP DETERMINE PERMANENT FINANCING AND OWNERSHIP
STRATEGIES.


 


(E)           DEVELOPER HAS PREPARED AND COMPILED DATA FOR THE PROJECT,
INCLUDING WITHOUT LIMITATION, SITE INFORMATION, INCOME AND EXPENSE STATEMENTS,
SCHEDULES, DRAWINGS AND RENDERINGS. SUCH ITEMS HAVE BEEN PROVIDED TO OWNER’S
BOARD OF DIRECTORS (THE “BOARD”).


 

Section 2.4             Project Design.  Developer and Owner have designated
Gensler (“Architect”) as the architect for the Project.  Developer has
negotiated, and Owner has entered into, the contract with the Architect for the
Project, which shall be subject to further review and

 

2

--------------------------------------------------------------------------------


 

prior written approval of Owner to the extent it is amended and departs in any
material respect from the Plan and Budget, as they may be amended.  Developer
shall not amend or alter the terms of the Architect’s contract in any material
respect to depart from the Plan and Budget, as they may be amended, without the
prior written approval of Owner.  Developer shall use diligent efforts to cause
the detailed plans and specifications for the Project to be prepared in a timely
manner and in accordance with the design criteria and the Plan and Budget for
the Project.

 

Section 2.5             Other Services.  Developer shall also provide the
following services during the period prior to commencement of construction of
the Project:

 


(A)           INTERVIEW, NEGOTIATE WITH, AND ENGAGE ANY OTHER INDEPENDENT DESIGN
AND DEVELOPMENT CONSULTANTS (THE “CONSULTANTS”) FOR THE PROJECT CONSISTENT WITH
THE PLAN AND BUDGET PURSUANT TO AGREEMENTS ENTERED INTO BY OWNER, INCLUDING, IF
AND AS APPROPRIATE, SPACE PLANNERS, LANDSCAPE ARCHITECTS, CIVIL, SOILS,
MECHANICAL, ELECTRICAL AND PLUMBING ENGINEERS, AND ACOUSTICAL, CURTAIN WALL,
LIGHTING, ART AND GRAPHIC DESIGN CONSULTANTS.


 


(B)           MANAGE AND COORDINATE THE CONSULTANTS REGARDING THE PROJECT AND
COORDINATE ARCHITECT’S PREPARATION OF CONCEPTUAL DESIGN, AND THE DETAILED PLANS
AND SPECIFICATIONS THEREFOR, INCLUDING MATTERS RELATING TO SITE PLANNING,
ENGINEERING, BUILDING SHELL, PUBLIC SPACE, BUILDING HEIGHT, TOTAL AREA, FLOOR
SIZE AND LANDSCAPE DESIGN, TRAFFIC AND CIRCULATION MATTERS.


 


(C)           OBTAIN ALL NECESSARY PUBLIC AND PRIVATE APPROVALS FOR THE PROJECT,
INCLUDING CITY PLANNING, APPLICABLE BUILDING CODES, PUBLIC WORKS, ANY APPLICABLE
ARCHITECTURAL REVIEW COMMITTEE, AND BUILDING PERMIT APPROVALS.


 


PROVIDE OWNER WITH PROGRESS REPORTS AT LEAST QUARTERLY DETAILING (I) THE AMOUNT
OF WORK ON THE PROJECT THAT HAS BEEN COMPLETED DURING THE PREVIOUS CALENDAR
MONTH IN RELATION TO THE SCHEDULE FOR THE PROJECT (THE “PROJECT SCHEDULE”); AND
(II) THE GENERAL CONTRACTOR’S AND ALL SUBCONTRACTORS’ COMPLIANCE WITH THE FINAL
DEVELOPMENT BUDGET, AS WELL AS ANY CHANGED CONDITIONS REGARDING COST.  ANY
MATERIAL CHANGES FROM THE PLAN AND BUDGET SHALL BE REPORTED TO OWNER AS SOON AS
POSSIBLE FOR APPROVAL BY THE BOARD.  IN THIS REGARD, OWNER AND DEVELOPER AGREE
THAT (I) DEVELOPER SHALL CAUSE CONSTRUCTION OF THE PROJECT TO COMMENCE NO LATER
THAN MARCH 2008.  THE PROJECT SCHEDULE AND GENERAL CONTRACT (DEFINED BELOW)
SHALL STATE THE NUMBER OF DELAY DAYS THAT ARE BUILT INTO THE PROJECT SCHEDULE
BASED ON FACTUAL WEATHER DATA FOR THE HOUSTON, TEXAS AREA AS PROVIDED BY THE
U.S. WEATHER BUREAU.


 

Section 2.6             Commencement of Construction.

 


(A)           THE BOARD, AFTER CONSULTATION WITH DEVELOPER, HAS APPROVED THE
GENERAL CONTRACTOR (“GENERAL CONTRACTOR”) FOR THE PROJECT. DEVELOPER SHALL
NEGOTIATE THE WRITTEN AGREEMENT WITH THE GENERAL CONTRACTOR FOR THE PROJECT
WITHIN THE PLAN AND BUDGET AND IT SHALL BE ENTERED INTO BY THE OWNER (THE
“GENERAL CONTRACT”). THE DEVELOPER MAY, IF IT DEEMS APPROPRIATE, REQUIRE THE
GENERAL CONTRACTOR AND ITS MAJOR SUBCONTRACTORS TO PROVIDE PERFORMANCE AND
PAYMENT BONDS IN A FORM SATISFACTORY TO DEVELOPER AS SECURITY FOR THEIR
RESPECTIVE OBLIGATIONS NAMING OWNER AND DEVELOPER AS CO-OBLIGEES THEREON. 
DEVELOPER SHALL NOT AMEND OR ALTER THE TERMS OF THE GENERAL CONTRACT OR ISSUE OR
AUTHORIZE CHANGE


 

 

3

--------------------------------------------------------------------------------


 


ORDERS IN CONNECTION THEREWITH THAT IS MATERIALLY ADVERSE TO THE OWNER WITHOUT
THE PRIOR WRITTEN APPROVAL OF OWNER.


 


(B)           DEVELOPER SHALL CAUSE THE PROJECT TO BE DEVELOPED AND CONSTRUCTED
IN ACCORDANCE WITH THE FINAL DEVELOPMENT PLAN, FINAL DEVELOPMENT BUDGET AND
PROJECT SCHEDULE.  DEVELOPER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE GENERAL CONTRACTOR TO COMPLY WITH THE PLAN AND BUDGET AND THE PROJECT
SCHEDULE.  ANY MATERIAL CHANGE TO THE FINAL DEVELOPMENT PLAN, FINAL DEVELOPMENT
BUDGET AND PROJECT SCHEDULE SHALL BE PRESENTED BY THE DEVELOPER TO THE BOARD AND
SHALL NOT BE EFFECTIVE UNTIL IT APPROVES SUCH CHANGE.


 


(C)           IF THE DEVELOPMENT AND CONSTRUCTION OF THE PROJECT DOES NOT
PROGRESS IN ACCORDANCE WITH THE DATES REQUIRED BY THE PROJECT SCHEDULE, AT
OWNER’S DIRECTION, DEVELOPER SHALL CAUSE GENERAL CONTRACTOR TO SPEED UP THE WORK
BY ALL AVAILABLE MEANS, INCLUDING UTILIZATION OF OVERTIME, ADDITIONAL WORK CREWS
AND ALTERNATE MATERIAL SUPPLIERS.


 


(D)           UNLESS OTHERWISE CONSENTED TO BY OWNER, DEVELOPER SHALL INCUR NO
EXPENDITURES NOR AUTHORIZE ANY OTHER PERSON OR ENTITY TO INCUR OR PAY ANY
EXPENDITURES IN CONNECTION WITH THE DEVELOPMENT AND CONSTRUCTION OF THE PROJECT
THAT ARE NOT PROVIDED FOR IN THE FINAL DEVELOPMENT BUDGET, EITHER IN TOTAL OR IN
ANY ONE ACCOUNTING CATEGORY.  ALL EXPENDITURES SHALL BE CHARGED TO THE PROPER
ACCOUNT AS SPECIFIED IN THE FINAL DEVELOPMENT BUDGET AND NO EXPENDITURE MAY BE
CLASSIFIED OR RECLASSIFIED FOR THE PURPOSE OF AVOIDING AN EXCESS OF THE BUDGETED
AMOUNT OF AN ACCOUNTING CATEGORY WITHOUT THE WRITTEN CONSENT OF OWNER (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD).


 

Section 2.7             Project Administration.  During construction of the
Project, with due assistance from the Architect and Consultants, Developer shall
exercise general management of the Project team and in connection therewith
shall, without limiting the generality of the foregoing, perform the following
duties in respect of the Project:

 


(A)           PROVIDE DIRECTION TO THE GENERAL CONTRACTOR ON BEHALF OF OWNER IN
MATTERS REQUIRING SUCH DIRECTION PER THE TERMS OF THE GENERAL CONTRACT.


 


(B)           MAKE VISITS TO THE PROJECT SITE TO INSPECT THE WORK AND PROGRESS
OF CONSTRUCTION WITH THE GENERAL CONTRACTOR AND WITH THE ARCHITECT AND OTHER
CONSULTANTS, WHICH VISITS SHALL BE OF SUCH FREQUENCY AND DURATION AS SHALL BE
NECESSARY FOR DEVELOPER TO CARRY OUT ITS DUTIES UNDER THIS AGREEMENT, TO GUARD
AGAINST DEFECTS AND DEFICIENCIES IN THE WORK AND TO DETERMINE THAT THE WORK IS
BEING PERFORMED IN ACCORDANCE WITH THE CONSTRUCTION DOCUMENTS, BUT IN NO EVENT
SHALL SUCH VISITS BE LESS THAN ONE (1) DAY PER WEEK DURING THE CONSTRUCTION OF
THE PROJECT. DEVELOPER SHALL PREPARE AND SUBMIT TO THE ADVISOR A PROGRESS REPORT
NO LESS FREQUENTLY THAN ONCE EACH MONTH DETAILING ITS OBSERVATIONS.


 


(C)           DEVELOPER SHALL IMPLEMENT ALL CHANGES IN THE WORK OR SERVICES
APPROVED BY OWNER. DEVELOPER SHALL ESTABLISH A CHANGES SYSTEM TO CONTROL THE
WRITING OF CHANGE ORDERS AND TO RECORD ALL CHANGES TO THE CONSTRUCTION
DOCUMENTS. FOR CHANGES INITIATED BY THE OWNER OR DEVELOPER WITH RESPECT TO THE
GENERAL CONTRACTOR’S WORK, DEVELOPER SHALL


 


 

 

4

--------------------------------------------------------------------------------


 


PREPARE WRITTEN CHANGE ORDER PROPOSAL REQUESTS, INCORPORATING DETAILED DRAWINGS
AND SPECIFICATIONS PREPARED OR APPROVED BY THE ARCHITECT WHERE APPROPRIATE. 
DEVELOPER SHALL FORWARD THE REQUESTS TO THE GENERAL CONTRACTOR FOR PREPARATION
OF A PROPOSAL. FOR CHANGE ORDER REQUESTS INITIATED BY THE GENERAL CONTRACTOR,
DEVELOPER SHALL EVALUATE THE REQUESTS AND, IF APPLICABLE, PROVIDE A COPY TO THE
ARCHITECT FOR COMMENT. DEVELOPER SHALL EVALUATE PROPOSED CHANGE ORDERS FOR
PRICE, SCHEDULE AND COORDINATION IMPACT AND SHALL APPROVE THEM TO THE EXTENT
THEY ARE IMMATERIAL OR ARE NOT REASONABLY JUDGED BY THE DEVELOPER TO RESULT IN
THE PROJECT GOING BEYOND THE PLAN OR BUDGET OR DELAY THE PROJECT BEYOND THE
PROJECT SCHEDULE, OR IF THEY ARE JUDGED BY THE DEVELOPER TO RESULT IN THE
PROJECT GOING BEYOND THE PLAN OR BUDGET OR DELAY THE PROJECT BEYOND THE PROJECT
SCHEDULE, THE DEVELOPER SHALL FORWARD ITS RECOMMENDATIONS TO OWNER, ALONG WITH
THE COMMENTS OF THE ARCHITECT, FOR APPROVAL BY THE BOARD.  FOR CHANGE ORDER
PROPOSALS SO APPROVED, DEVELOPER SHALL PREPARE WRITTEN CHANGE ORDERS WHICH SHALL
BE EXECUTED ON BEHALF OF THE OWNER AND THE AFFECTED PARTY. IF A CHANGE IS
PERFORMED BY THE GENERAL CONTRACTOR OR A CONSULTANT UNDER A PRICING ARRANGEMENT
OTHER THAN LUMP SUM, DEVELOPER SHALL MAKE A RECORD OF UNITS, WORK OR SERVICES OR
ACTUAL COSTS INCURRED, AS THE CASE MAY BE.  DEVELOPER SHALL OBTAIN FROM THE
GENERAL CONTRACTOR AND CONSULTANTS COPIES OF SUPPORTING DOCUMENTS FOR ALL UNITS
OF WORK OR SERVICES OR COSTS INCURRED. DEVELOPER SHALL KEEP A RECORD COPY OF ALL
SIGNED CHANGE ORDERS AND SHALL PROVIDE COPIES TO THE ARCHITECT AND OWNER.


 


(D)           REVIEW AND EVALUATE ALL INVOICES AND PAYMENT APPLICATIONS AGAINST
ACTUAL PROGRESS TO DETERMINE WHETHER THE AMOUNT CLAIMED AS THE PERCENT COMPLETE
IS ACCURATE. DEVELOPER SHALL CERTIFY THE AMOUNTS DUE THE GENERAL CONTRACTOR AND
CONSULTANTS IN A MONTHLY DRAW REQUEST SUBMITTED TO THE ADVISOR NO LATER THAN THE
FIFTH (5TH) DAY OF EACH CALENDAR MONTH AFTER WHICH THE DRAW REQUEST APPLIES,
SUBJECT TO CHANGE BY THE PROJECT LENDER (AS DEFINED HEREIN). DEVELOPER MAY
CERTIFY, MODIFY OR WITHHOLD CERTIFICATION FOR PAYMENT, AND SHALL REQUIRE
NECESSARY REVISIONS TO SUCH INVOICES.  DEVELOPER WILL SUBMIT CERTIFIED PROJECT
INVOICES TO THE ADVISOR FOR REVIEW AND APPROVAL ALONG WITH A REPORT SUMMARIZING
THE STATUS OF PAYMENTS TO THE GENERAL CONTRACTOR AND THE CONSTRUCTION COSTS OF
THE PROJECT.  THE DEVELOPER’S CERTIFICATION FOR PAYMENT SHALL CONSTITUTE A
REPRESENTATION TO OWNER AND THE ADVISOR, BASED ON THE DEVELOPER’S DETERMINATIONS
AT THE SITE AND ON THE DATA COMPRISING THE GENERAL CONTRACTOR’S INVOICES, THAT,
TO THE BEST OF THE DEVELOPER’S KNOWLEDGE, INFORMATION AND BELIEF, THE WORK HAS
PROGRESSED TO THE POINT INDICATED AND, EXCEPT AS STATED IN THE CERTIFICATION FOR
PAYMENT, THE QUALITY OF THE WORK IS IN ACCORDANCE WITH THE CONSTRUCTION
DOCUMENTS.


 


(E)           OBTAIN FROM THE GENERAL CONTRACTOR ALL REQUIRED LIEN WAIVERS AND
ALL OTHER DOCUMENTATION AS PROVIDED FOR HEREIN OR IN THE GENERAL CONTRACT, AND
OBTAIN PAYMENT AND PERFORMANCE BONDS FROM THE GENERAL CONTRACTOR COVERING THE
PERFORMANCE OF ALL THE WORK DESCRIBED IN THIS AGREEMENT.


 


(F)            MAINTAIN CONSTRUCTION COST REPORTING FOR THE PROJECT, USING
OWNER’S STANDARD CHART OF ACCOUNTS AND REPORT FORMAT.


 


(G)           ON APPLICATION FOR FINAL PAYMENT BY THE GENERAL CONTRACTOR, CAUSE
A FINAL INSPECTION OF THE WORK BY THE ARCHITECT TO BE PERFORMED, ASSEMBLE AND
DELIVER TO OWNER ANY WRITTEN GUARANTIES, RELEASES, BONDS AND WAIVERS,
INSTRUCTION BOOKS, DIAGRAMS AND


 

 

5

--------------------------------------------------------------------------------


 


CHARTS REQUIRED BY THE APPROPRIATE CONTRACT DOCUMENTS, AND ISSUE AN APPROVAL FOR
FINAL PAYMENT.


 


(H)           ESTABLISH A MONTHLY REPORTING SYSTEM THAT INCLUDES:


 

(I)            COST STATUS - A MONTHLY COST STATUS REPORT FOR EACH MAJOR COST
ITEM IN THE PROJECT, EMPLOYING A FORMAT ACCEPTABLE TO THE ADVISOR AND TRACKING
BUDGET, ESTIMATE, AMOUNT CONTRACTED, CHANGE ORDERS AND ESTIMATED COST TO
COMPLETE.

 

(II)           PAYMENTS STATUS - A MONTHLY PAYMENTS STATUS REPORT FOR EACH MAJOR
COST ITEM IN THE PROJECT EMPLOYING A FORMAT ACCEPTABLE TO THE ADVISOR AND TRACK
PAYMENTS MADE AND AMOUNTS YET TO BE PAID AND PROJECT MONTHLY CASH REQUIREMENTS
AND UPDATE PROJECTIONS PERIODICALLY.

 

(III)          PROJECT STATUS - A MONTHLY NARRATIVE WITH EXECUTIVE SUMMARY THAT
OUTLINES PROJECT PROGRESS DURING REPORTING PERIODS, AND PROJECTION FOR WORK TO
BE COMMENCED IN THE NEXT PERIOD.

 


(I)            REVIEW (AND CAUSE THE APPROPRIATE CONSULTANTS TO REVIEW) ALL
APPLICABLE BUILDING CODES, ENVIRONMENTAL, ZONING AND LAND USE LAWS AND OTHER
APPLICABLE LOCAL, STATE AND FEDERAL LAWS, REGULATIONS AND ORDINANCES CONCERNING
THE DEVELOPMENT, USE AND OPERATION OF THE PROJECT OR ANY PORTION THEREOF.
DEVELOPER SHALL MAKE APPLICATION FOR AND SEEK TO OBTAIN AND KEEP IN FULL FORCE
AND EFFECT ALL NECESSARY GOVERNMENTAL APPROVALS AND PERMITS, AND SHALL ENDEAVOR
TO PERFORM SUCH ACTS AS SHALL BE REASONABLY NECESSARY TO EFFECT COMPLIANCE BY
THE OWNER WITH ALL LAWS, RULES, ORDINANCES, STATUTES, AND REGULATIONS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO THE PROJECT. DEVELOPER SHALL SEEK TO OBTAIN
ANY VARIANCES OR REZONING OF SUCH PORTION OF THE LAND AS ARE NECESSARY OR
APPROPRIATE TO CAUSE THE PROJECT TO BE IN COMPLIANCE WITH APPLICABLE CODES,
LAWS, REGULATIONS AND ORDINANCES. SUCH SERVICES SHALL BE PERFORMED AT OWNER’S
COST. DEVELOPER SHALL COORDINATE AND ESTABLISH AGREEMENTS WITH ALL NECESSARY
GOVERNMENT AGENCIES AND UTILITIES.


 


(J)            PERFORM SUCH OTHER ADDITIONAL DEVELOPMENT MANAGEMENT FUNCTIONS AS
ARE COMMERCIALLY APPROPRIATE TO COMPLETE THE ORDERLY AND PROPER CONSTRUCTION OF
THE PROJECT IN ACCORDANCE WITH THE PLAN AND BUDGET AND THE PROJECT SCHEDULE.


 


(K)           ARRANGE FOR, NEGOTIATE AND DELIVER ALL CONSTRUCTION CONTRACTS AND
ANY THIRD PARTY CONSTRUCTION CONTRACTS FOR TENANT IMPROVEMENTS AS TENANT LEASES
ARE NEGOTIATED BY OWNER OR OWNER’S AGENT.  ALL CONTRACTS MAY BE EXECUTED ON
BEHALF OF OWNER OR BY DEVELOPER SO LONG AS UPON COMPLETION OF DEVELOPER’S
OBLIGATIONS HEREUNDER, THE CONTRACTS ARE ASSIGNED TO OWNER BY DEVELOPER. 
DEVELOPER SHALL HAVE NO RIGHT TO PLEDGE OR HYPOTHECATE THESE CONTRACTS.  THE
DEVELOPER SHALL MAKE CERTAIN THAT THE GENERAL CONTRACTOR AND ALL OF ITS
SUBCONTRACTORS, LABORERS AND AGENTS ARE INSURED BY A REPUTABLE INSURANCE COMPANY
FOR ACTS AND OCCURRENCES RELATING TO THE DEVELOPMENT AND CONSTRUCTION OF THE
PROJECT AND THAT THE OWNER IS A NAMED BENEFICIARY OF THE APPLICABLE
“OCCURRENCE-BASED” INSURANCE POLICY.


 


(L)            MAINTAIN CURRENT AND ACCURATE RECORDS AND REPORTS WITH REGARD TO
THE FINANCING, DEVELOPMENT AND PROGRESS OF THE PROJECT.  SUCH RECORDS SHALL BE
MAINTAINED AT


 

 

6

--------------------------------------------------------------------------------


 


THE DEVELOPER’S PRINCIPAL PLACE OF BUSINESS AND SHALL BE MADE AVAILABLE TO THE
OWNER AT ANY REASONABLE TIME, DURING NORMAL BUSINESS HOURS, FOR REVIEW AND
INSPECTION BY THE OWNER.  OWNER SHALL HAVE THE RIGHT AT ITS SOLE COST AND
EXPENSE TO MAKE COPIES OF ANY BOOKS AND RECORDS APPLICABLE TO THE DEVELOPMENT OF
THE PROJECT FOR OWNER’S USE AND REVIEW.


 


(M)          USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE GENERAL CONTRACTOR
TO COMPLY WITH ALL GOVERNMENTAL REQUIREMENTS (AS HEREINAFTER DEFINED) RELATING
TO THE IMPROVEMENTS AND THE PROJECT INCLUDING, BUT NOT LIMITED TO, ALL
APPLICABLE ENVIRONMENTAL LAWS INCLUDING THE RESOURCE CONSERVATION AND RECOVERY
ACT AND THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT.
AS USED HEREIN, “GOVERNMENTAL REQUIREMENTS” MEANS FINAL LAND DEVELOPMENT
APPROVAL AND ALL OTHER PERMITS AND APPROVALS REQUIRED TO COMMENCE AND COMPLETE
CONSTRUCTION OF THE PROJECT IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS AND
ALL APPLICABLE STATUTES, ORDINANCES, REGULATIONS, ORDERS, RULES, DIRECTIVES OR
CONTRACTS OF ANY FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL OR
QUASI-GOVERNMENTAL BOARD, AGENCY, AUTHORITY OR BODY, INCLUDING THE PREPARATION
AND SUBMISSION OF ALL NECESSARY DRAWINGS, DOCUMENTS, INFORMATION AND COMMENTS.


 


(N)           REVIEW THE GENERAL CONTRACTORS’ NOTICE OF SUBSTANTIAL COMPLETION,
THE PUNCHLIST INITIALLY PREPARE BY THE GENERAL CONTRACTOR AND THE PUNCHLIST AS
REVISED BY THE ARCHITECT.  DEVELOPER SHALL INSPECT THE WORK TO DETERMINE WHETHER
SUBSTANTIAL COMPLETION HAS BEEN ACHIEVED AND TO VERIFY THE ACCURACY OF THE
PUNCHLIST.  DEVELOPER SHALL REFUSE TO ACCEPT THE WORK AS SUBSTANTIALLY COMPLETE
IF DEVELOPER OR ARCHITECT DETERMINES THAT THE WORK HAS NOT BEEN SUBSTANTIALLY
COMPLETED.  IF DEVELOPER OR ARCHITECT AGREES THAT THE WORK IS SUBSTANTIALLY
COMPLETE, DEVELOPER WILL COORDINATE THE PREPARATION BY ARCHITECT OF A
CERTIFICATE OF SUBSTANTIAL COMPLETION WHICH SHALL ESTABLISH THE DATE OF
SUBSTANTIAL COMPLETION OF THE WORK AND SHALL FIX THE TIME WITHIN WHICH THE
GENERAL CONTRACTOR SHALL COMPLETE THE ITEMS ON THE PUNCHLIST.  DEVELOPER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE GENERAL CONTRACTOR’S WRITTEN
ACCEPTANCE OF THE RESPONSIBILITIES ASSIGNED TO GENERAL CONTRACTOR IN SUCH
CERTIFICATE.


 


(O)           IF THERE IS A CONSTRUCTION LOAN ON THE PROJECT, PREPARE AND SUBMIT
TO THE CONSTRUCTION LENDER (THE “PROJECT LENDER”) DRAW REQUESTS IN ACCORDANCE
WITH THE DOCUMENTS EVIDENCING AND SECURING THE CONSTRUCTION LOAN AND OTHERWISE
USE REASONABLE EFFORTS TO ENSURE THAT CONSTRUCTION OF THE PROJECT IS PERFORMED
IN COMPLIANCE WITH THE CONSTRUCTION LOAN.


 

Section 2.8             Limitation on Expenditures.  Except for expenditures
made and obligations incurred in accordance with the Budget, as amended, or
otherwise approved in writing in advance by the Board, Developer shall not have
the power or authority to make any material expenditure or incur any material
expense or obligation on behalf of Owner in connection with development of the
Project, except in the face of an emergency affecting the safety of persons or
property in connection with the Project, and then only to the extent reasonably
necessary during the period of such emergency.  In the event of an emergency,
Developer shall notify Advisor as soon as practicable of the existence of such
emergency, the action taken by and the expense or obligation incurred by
Developer with respect thereto.

 

 

7

--------------------------------------------------------------------------------


 

Section 2.9             Ownership of Information and Materials.  Owner shall
have the right to use, without further compensation to Developer, all written
data and information generated by or for Developer in connection with the
Project or supplied to Developer by Owner or Owner’s contractors or agents, and
all drawings, plans, books, records, contracts, agreements and all other
documents and writings in its possession relating to its services or the
Project.  Such data and information shall at all times be the property of Owner,
and upon request of Owner, Developer shall deliver to Owner any such data and
information in the possession of under the control of Developer. Developer
agrees, for itself and all persons retained or employed by Developer in
performing its services, to hold in confidence and not to use or disclose to
others any confidential or proprietary information of Owner which is heretofore
or hereafter disclosed to Developer or any such persons and which is designated
by Owner as confidential and proprietary, including but not limited to any
proprietary or confidential data, information, plans, programs, plants,
processes, equipment, costs, operations, tenants or customers which may come
within the knowledge of Developer or any such persons in the performance of, or
as a result of, its services, except where (a) Owner specifically authorizes
Developer to disclose any of the foregoing to others or such disclosure
reasonably results from the performance of Developer’s duties hereunder, or
(b) such written data or information shall have theretofore been made publicly
available by parties other than Developer or any such persons, or (c) Developer
is required by law to disclose such information (provided that in such case
Developer shall give Owner prior notice of the request for disclosure and shall
cooperate with Owner in obtaining a protective order or other remedy at Owner’s
expense).

 

Section 2.10           Payment for Materials.  Owner shall be responsible for
paying all costs and expenses set forth in the Plan and Budget; provided that
Developer shall not approve any amounts to be paid by Owner unless it receives
(a) bills of sale or other evidence to the passage of title of such materials to
Owner, subject only to payment, (b) evidence that the materials are insured
under applicable casualty insurance policies, and (c) evidence that such
materials are securely stored at the Project.  In the event of any conflict
between this Section 2.10 and the terms and conditions of Owner’s agreements
with the Project Lender, the latter shall control; provided further, that
nothing in this Section 2.10 shall in any manner impact any obligation of the
Advisor to pay expenses on behalf of Owner or reimburse Owner for amounts paid
by Owner as set forth in the Advisory Agreement.

 

Section 2.11           Completion.

 


(A)           DEVELOPER SHALL USE ITS REASONABLE EFFORTS TO CAUSE COMPLETION (AS
HEREINAFTER DEFINED) OF THE PROJECT TO OCCUR ON OR BEFORE THE FINAL COMPLETION
DATE SET FORTH IN THE PROJECT SCHEDULE.


 


(B)           FOR PURPOSES OF THIS AGREEMENT, THE “COMPLETION” OF THE PROJECT
SHALL BE DEEMED TO HAVE OCCURRED ON SUCH DATE AS ALL THE FOLLOWING CONDITIONS
ARE FULFILLED:


 

(I)            THE PROJECT HAS BEEN COMPLETED IN SUBSTANTIAL ACCORDANCE WITH THE
PLANS AND SPECIFICATIONS FOR THE PROJECT (AS SAME HAVE BEEN APPROVED BY OWNER)
AND ALL PUNCHLIST ITEMS HAVE BEEN COMPLETED;

 

 

8

--------------------------------------------------------------------------------


 

(II)           OWNER HAS RECEIVED A TRUE AND CORRECT COPY OF AN AFFIDAVIT OF THE
GENERAL CONTRACTOR IN RESPECT OF THE PROJECT SETTING FORTH THE FOLLOWING;

 

(A)          THAT THE GENERAL CONTRACTOR HAS BEEN PAID IN FULL FOR ALL WORK
RELATING TO THE PROJECT PERFORMED THROUGH THE DATE OF THE AFFIDAVIT;

 

(B)           THAT THE GENERAL CONTRACTOR HAS PAID ALL SUBCONTRACTORS, SUPPLIERS
AND OTHER VENDORS IN FULL FOR ALL AMOUNTS DUE THROUGH THE DATE OF THE AFFIDAVIT;

 

(C)           THAT THE WORK ON THE PROJECT THROUGH THE DATE OF THE AFFIDAVIT HAS
BEEN PERFORMED IN SUBSTANTIAL ACCORDANCE WITH THE APPROPRIATELY APPROVED PLANS
AND SPECIFICATIONS;

 

(III)          OWNER AND ANY ESCROWEE UNDER ANY CONSTRUCTION ESCROW CREATED IN
RELATION TO THE PROJECT HAVE RECEIVED THE GENERAL CONTRACTOR’S FINAL LIEN WAIVER
ON A FORM APPROVED BY OWNER, WHICH AMONG OTHER THINGS WAIVES AND RELEASES ALL
LIEN RIGHTS AND ANY CLAIMS THE GENERAL CONTRACTOR MAY HAVE WITH RESPECT TO THE
OWNER OR THE PROJECT AND RELATED IMPROVEMENTS;

 

(IV)          DEVELOPER HAS DELIVERED TO OWNER, AT THE EXPENSE OF OWNER, AN
ENDORSEMENT TO OWNER’S POLICY OF TITLE INSURANCE INSURING AGAINST MECHANICS’ OR
MATERIALMEN’S LIENS AFFECTING THE PROJECT;

 

(V)           DEVELOPER HAS DELIVERED TO OWNER A SWORN CERTIFICATION BY
DEVELOPER THAT IT IS NOT AWARE OF ANY MATTER CONTAINED IN THE GENERAL
CONTRACTOR’S SWORN STATEMENT REQUIRED ABOVE THAT IS INCORRECT;

 

(VI)          DEVELOPER HAS DELIVERED TO OWNER A CERTIFICATE OF SUBSTANTIAL
COMPLETION FROM THE ARCHITECT ON THE FORM PROMULGATED BY THE AIA IN RESPECT OF
THE PROJECT;

 

(VII)         DEVELOPER HAS DELIVERED TO OWNER A FINAL CERTIFICATE OF OCCUPANCY
FOR THE PROJECT;

 

(VIII)        DEVELOPER HAS DELIVERED TO OWNER BINDERS WITH ALL WARRANTIES,
GUARANTIES, OPERATING MANUALS AND SIMILAR CLOSEOUT DOCUMENTS CONCERNING THE
IMPROVEMENTS REQUIRED BY THE PLANS AND SPECIFICATIONS FOR THE PROJECT;

 

(IX)           DEVELOPER HAS OTHERWISE COMPLIED WITH THE PROVISIONS OF THIS
AGREEMENT RELATIVE TO THE PROJECT AND IS NOT IN DEFAULT HEREUNDER.

 


ARTICLE 3



COMPENSATION


 

Section 3.1             Fee.  For all services rendered in connection with the
development of the Project pursuant to Article 2, Owner shall pay the Advisor a
fee equal to the fee payable under

 

9

--------------------------------------------------------------------------------


 

Section 3.01(b) of the Advisory Agreement.  Any fee payable under this
Section 3.1 shall be paid in the manner, and subject to the limits, prescribed
in the Advisory Agreement.  Any fee payable to Developer or Advisor hereunder
shall constitute full and complete compensation for the performance of duties,
services, efforts or activities in connection with the development of the
Project, whether or not enumerated in Article 2.  Developer shall not be
entitled to payment for, or reimbursement of, any costs or expenses incurred in
the performance of the services under Article 2 or otherwise in connection with
the development of the Project, except as expressly set forth in this Agreement
or the Final Development Budget, all subject to the limits on payments to the
Advisor or its affiliates including the Developer under the Advisory Agreement. 
Notwithstanding any fee paid hereunder, all costs and expenses of the Project
shall be the responsibility of Owner.

 

Section 3.2             No Other Compensation.  Other than any fee payable under
Section 3.1 hereof, Developer shall not be entitled to any compensation under
this Agreement, nor will Developer be entitled to any reimbursement of expenses
except as expressly set forth in this Agreement or the Budget and as limited by
the Advisory Agreement with regard to reimbursement of expenses by Owner to the
Advisor and its affiliates.

 


ARTICLE 4



INSURANCE AND INDEMNITY


 

Section 4.1             Insurance Requirements.  Throughout the term of this
Agreement, insurance with respect to the Project shall be carried and maintained
in force in accordance with the provisions contained in Exhibit B attached
hereto and made a part hereof, with the premiums and other costs and expenses
for such required insurance to be borne as provided in Exhibit B.

 

Section 4.2             Indemnity.  The Owner shall indemnify and hold harmless
the Developer including its officers, directors, partners and employees to the
same extent and subject to the same limits as Owner may indemnify and hold
Advisor and its affiliates harmless under Section 5.01 of the Advisory
Agreement.  Developer shall indemnify Owner to the same extent and subject to
the same limits as the Advisor is required to indemnify the Owner under
Section 5.02 of the Advisory Agreement.

 

Section 4.3             Non-Recourse Liability.  The liability of Owner for the
payment of all sums which may be owed to Developer shall be subject to the same
limits and provisions governing payment by Owner to Advisor and its affiliates
under the Advisory Agreement; provided further that none of Owner’s
shareholders, officers, or directors, shall be personally liable for the payment
of any sums or the performance of any other obligations to Developer.

 


ARTICLE 5



TERM AND TERMINATION


 

Section 5.1             Term.  Developer shall manage the development of the
Project as herein specified until Completion (as hereinafter defined) of the
Project; provided, however, if any remedial work to be performed by the General
Contractor (as hereinafter defined) following the

 

 

10

--------------------------------------------------------------------------------

 


 

Completion of the Project has not been completed, the term of this Agreement
shall be extended until the date on which any remedial work required to be
performed by the General Contractor following completion of the Project shall be
so performed and accepted by Owner.

 


SECTION 5.2             TERMINATION BY OWNER.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, OWNER MAY TERMINATE THIS AGREEMENT
TO THE SAME EXTENT AS OWNER MAY TERMINATE THE ADVISORY AGREEMENT AND IF ONE OR
MORE OF THE FOLLOWING EVENTS SHALL OCCUR:

 


(A)           THE FILING BY DEVELOPER OF A VOLUNTARY PETITION IN BANKRUPTCY, THE
FILING BY A CREDITOR OF AN INVOLUNTARY PETITION IN BANKRUPTCY WHICH IS NOT
DISMISSED WITHIN SIXTY (60) DAYS, THE ADJUDICATION OF DEVELOPER AS BANKRUPT OR
INSOLVENT, THE FILING BY DEVELOPER OF ANY PETITION OR ANSWER SEEKING ANY
REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION,
DISSOLUTION, ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SIMILAR RELIEF FOR
DEBTORS;


 


(B)           A FAILURE BY DEVELOPER TO PAY ANY AMOUNTS OR MONETARY OBLIGATIONS
DUE AND OWING TO OWNER WHICH IS NOT CURED WITHIN THREE (3) BUSINESS DAYS
FOLLOWING RECEIPT OF WRITTEN NOTICE BY OWNER SPECIFYING SUCH DEFAULT;


 


(C)           FAILURE BY DEVELOPER TO ACHIEVE COMPLETION OF THE PROJECT WITHIN
NINETY (90) DAYS AFTER THE SCHEDULED DATE OF COMPLETION SET FORTH IN THE FINAL
PROJECT SCHEDULE;


 


(D)           A GOOD FAITH DETERMINATION BY OWNER THAT EITHER (I) DEVELOPER IS
NOT DEVELOPING THE PROJECT IN A MANNER SATISFACTORY TO OWNER, OR (II) COMPLETION
OF THE PROJECT IS NOT ECONOMICALLY FEASIBLE;


 


(E)           THE COSTS OF THE PROJECT (EXCEPT THOSE COSTS INCURRED WITH THE
WRITTEN APPROVAL OF OWNER) EXCEED, OR IN OWNER’S REASONABLE JUDGMENT WILL
EXCEED, THE AMOUNT SET FORTH IN THE FINAL DEVELOPMENT BUDGET;


 


(F)            A DEFAULT BY DEVELOPER UNDER THIS AGREEMENT THAT IS NOT CURED
WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE FROM OWNER
SPECIFYING THE DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH DEFAULT CANNOT BE CURED
WITHIN SUCH THIRTY (30) DAY PERIOD THROUGH THE USE OF DILIGENT EFFORTS, SUCH
PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL THIRTY (30) DAYS; PROVIDED, FURTHER,
THAT IF DEVELOPER PROMPTLY COMMENCES SUCH CURE AND THEREAFTER DILIGENTLY
PROSECUTES SUCH CURE BUT IS UNABLE TO COMPLETE SUCH CURE WITHIN THE AFORESAID
TWO THIRTY (30) DAY PERIODS, DEVELOPER SHALL BE AFFORDED AN ADDITIONAL THIRTY
(30) DAYS TO COMPLETE SUCH CURE;


 


(G)           OWNER SELLS THE PROJECT, AT OWNER’S ELECTION; AND


 


(H)           A FAILURE BY DEVELOPER TO STAY ON SCHEDULE AND MAINTAIN STEADY
PROGRESS OF THE PROJECT SCHEDULE.


 


SECTION 5.3             TERMINATION BY DEVELOPER.  DEVELOPER MAY TERMINATE THIS
AGREEMENT ONLY IF THE ADVISOR TERMINATES THE ADVISORY AGREEMENT.

 

11

--------------------------------------------------------------------------------



 


ARTICLE 6
DUTIES UPON TERMINATION OR EXPIRATION


 


SECTION 6.1             DEVELOPER’S DUTIES.  UPON TERMINATION OR EXPIRATION OF
THIS AGREEMENT, DEVELOPER SHALL PROMPTLY:


 


(A)           PAY OVER TO THE OWNER ALL MONEY COLLECTED AND HELD FOR THE ACCOUNT
OF THE OWNER PURSUANT TO THIS AGREEMENT, AFTER DEDUCTING ANY ACCRUED
COMPENSATION AND REIMBURSEMENT FOR ITS EXPENSES TO WHICH IT IS THEN ENTITLED;


 


(B)           DELIVER TO THE OWNER A FULL ACCOUNTING, INCLUDING A STATEMENT
SHOWING ALL PAYMENTS COLLECTED BY DEVELOPER AND A STATEMENT OF ALL MONEY HELD BY
DEVELOPER, COVERING THE PERIOD FOLLOWING THE DATE OF THE LAST ACCOUNTING
FURNISHED TO THE OWNER;


 


(C)           DELIVER TO THE OWNER ALL ASSETS AND DOCUMENTS OF THE OWNER THEN IN
THE CUSTODY OF THE DEVELOPER; AND


 


(D)           COOPERATE WITH THE OWNER AND TAKE ALL REASONABLE ACTIONS REQUESTED
BY THE OWNER TO PROVIDE AN ORDERLY TRANSITION.


 


ARTICLE 7
REPRESENTATIONS AND WARRANTIES


 

Section 7.1             Developer’s Representations and Warranties.  Developer
hereby represents and warrants to Owner as of the date hereof as follows:

 


(A)           DEVELOPER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF TEXAS, AND IS AUTHORIZED TO CONDUCT BUSINESS IN
THE STATE OF TEXAS.  DEVELOPER HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER
AND CARRY OUT THE TERMS AND PROVISIONS OF THIS AGREEMENT AND HAS TAKEN ALL
NECESSARY ACTION, CORPORATE OR OTHERWISE, TO AUTHORIZE THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT, AND THIS AGREEMENT CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF DEVELOPER ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO CREDITOR’S RIGHTS, BANKRUPTCY AND ANY OTHER EQUITABLE
PRINCIPLES. THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTY SIGNING ON
BEHALF OF DEVELOPER HAS BEEN DULY AUTHORIZED.  NO ORDER, PERMISSION, CONSENT,
APPROVAL, LICENSE, AUTHORIZATION, REGISTRATION OR VALIDATION OF, OR FILING WITH,
OR EXEMPTION BY, ANY GOVERNMENTAL AGENCY, COMMISSION, BOARD OR PUBLIC AUTHORITY
IS REQUIRED TO AUTHORIZE, OR IS REQUIRED IN CONNECTION WITH, THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT.


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER ON THE PART OF DEVELOPER DO NOT AND
WILL NOT CONFLICT WITH OR RESULT IN THE BREACH OF ANY MATERIAL TERMS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE, OR ENCUMBRANCE UPON ANY OF THE ASSETS OF
DEVELOPER BY REASON OF THE TERMS OF ANY CONTRACT, MORTGAGE,

 

12

--------------------------------------------------------------------------------



 


LIEN, LEASE, AGREEMENT, INDENTURE, INSTRUMENT OR JUDGMENT TO WHICH DEVELOPER IS
A PARTY OR WHICH IS OR PURPORTS TO BE BINDING UPON DEVELOPER OR WHICH OTHERWISE
AFFECTS DEVELOPER, OR WHICH OTHERWISE WILL NOT BE DISCHARGED, ASSUMED OR
RELEASED.  NO ACTION BY ANY FEDERAL, STATE OR MUNICIPAL OR OTHER GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU OR INSTRUMENTALITY IS NECESSARY TO MAKE
THIS AGREEMENT A VALID INSTRUMENT BINDING UPON DEVELOPER IN ACCORDANCE WITH ITS
TERMS.


 


(C)           THERE ARE NO ATTACHMENTS, EXECUTIONS, ASSIGNMENTS FOR THE BENEFIT
OF CREDITORS, RECEIVERSHIPS, CONSERVATORSHIPS OR VOLUNTARY OR INVOLUNTARY
PROCEEDINGS IN BANKRUPTCY OR PURSUANT TO ANY OTHER DEBTOR RELIEF LAWS
CONTEMPLATED OR FILED BY DEVELOPER OR PENDING AGAINST DEVELOPER.


 


(D)           ALL AUTHORIZATIONS, APPROVALS AND CONSENTS, IF ANY, REQUIRED TO BE
OBTAINED FROM, AND ALL REGISTRATIONS, DECLARATIONS AND FILINGS, IF ANY, REQUIRED
TO BE MADE WITH, ALL GOVERNMENTAL AUTHORITIES AND ALL OTHER PERSONS OR ENTITIES
TO PERMIT DEVELOPER TO EXECUTE AND DELIVER AND TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT HAVE BEEN OBTAINED OR MADE AND ALL SUCH AUTHORIZATIONS,
APPROVALS, CONSENTS, REGISTRATIONS, DECLARATIONS AND FILINGS ARE IN FULL FORCE
AND EFFECT, AND ALL TERMS AND CONDITIONS CONTAINED IN OR EXISTING IN RESPECT OF
SUCH AUTHORIZATIONS, APPROVALS, CONSENTS, REGISTRATIONS, DECLARATIONS AND
FILINGS HAVE, TO THE EXTENT NECESSARY PRIOR TO THE DATE OF EXECUTION AND
DELIVERY HEREOF AND THEREOF, BEEN DULY SATISFIED AND PERFORMED.


 


(E)           THERE ARE NO CLAIMS, ACTIONS, LITIGATION, JUDGMENTS, RULINGS,
SUITS OR PROCEEDINGS ACTUAL, PENDING, OR, TO THE BEST OF DEVELOPER’S KNOWLEDGE,
THREATENED, INCLUDING, WITHOUT LIMITATION, BANKRUPTCY OR OTHER INSOLVENCY
PROCEEDINGS, BY OR AGAINST DEVELOPER WHICH, IF DETERMINED ADVERSELY TO
DEVELOPER, WOULD MATERIALLY ADVERSELY AFFECT DEVELOPER’S ABILITY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


ARTICLE 8
MISCELLANEOUS PROVISIONS


 

Section 8.1             Notices.  All notices given hereunder shall be made in
writing and given to the addressee at the address specified on the signature
pages hereof.  Notices may be given by certified mail, return receipt requested,
by hand delivery, or by facsimile transfer (with receipt confirmation) and shall
be effective upon receipt at the address of the addressee.

 

Section 8.2             Assignment.  Developer may not assign its rights nor
delegate its duties hereunder without the prior written consent of Owner. 
Developer’s assignment in contravention of this Section shall be null and void. 
Any permitted assignment by Developer shall not relieve Developer of any of its
obligations hereunder.  Owner shall have the right to assign its rights and
duties under this Agreement without the consent of Developer.

 

Section 8.3             Lender Requirements.  In the event that a Project Lender
requests that Developer execute a document in connection with a loan to Owner,
Developer will respond to such request promptly and will not unreasonably
withhold its consent to the execution of such document. Without limiting the
generality of the preceding sentence, Developer agrees that it

 

13

--------------------------------------------------------------------------------


 

will execute and deliver the following documents within five (5) days after
request therefor: (a) an agreement that a Project Lender may terminate this
Agreement if a default occurs in respect of the loan secured by the Project;
(b) an estoppel certificate certifying that this Agreement is in full force and
effect and containing such other certifications as may be reasonably requested;
(c) an agreement subordinating this Agreement and the fees payable to Developer
hereunder  to any mortgage or deed or trust held by a Project Lender; and
(d) confirmation of the waiver by Developer of any right to assert a lien
against the Project.  Developer shall use reasonable care to avoid any act or
omission that, in the performance of its duties hereunder, shall in any way
conflict with the terms of any mortgage documents in respect of the Project,
provided that Developer has been furnished with copies of such mortgage
documents. In addition, Developer agrees to conform its general policies and
procedures to any commercially reasonable requirements of any Project Lender
providing financing for the acquisition or construction of the Project.

 

Section 8.4             Force Majeure Events.  Except for obligations regarding
the payment of money and the maintenance of insurance, whenever a period of time
is herein prescribed for action to be taken by Owner or Developer, neither party
shall be liable or responsible for, and there shall be excluded from the
computation for any such period of time, any delays due to Force Majeure
Events.  For purposes hereof, “Force Majeure Events” shall consist of abnormal
weather patterns that affect critical path construction, acts (or the failure to
act) by the other party to this Agreement, unforeseeable subsurface conditions,
uncontrollable delay in issuance of permits, changes in governmental laws, enemy
or hostile governmental action, civil commotion, and fire or other casualty or
any other event or circumstance outside of the control of the party seeking the
benefit of these force majeure provisions.

 

Section 8.5             Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Texas.

 

Section 8.6             Time of Essence.  Time is of the essence of this
Agreement.

 

Section 8.7             Entireties, Beneficiaries.  This Agreement represents
the entire Agreement between Owner and Developer with regard to the development
of the Project and all prior agreements are superseded hereby.  This Agreement
is for the sole benefit of Owner and Developer and no other party is benefited
hereby.  This Agreement creates contractual rights only between Owner and
Developer, and Developer has no lien rights in or to the Project.

 

Section 8.8             No Agency.  Developer and its agents shall all act as
independent contractors in respect of Owner with regard to this Agreement.  All
personnel and staff of Developer shall be and remain employees or agents of, or
independent contractors with, Developer and not of or with Owner.  Developer
shall at all times represent to third parties that the relationship of Developer
to Owner, with regard to Developer’s duties under this Agreement, is that of
independent contractor, and Developer and Owner shall not represent to any party
that Developer and Owner are partners, co-venturers or principal and agent, or
have any other relationship other than that of independent contractors with
regard to this Agreement.  Developer’s authority to act on behalf of Owner is
strictly limited to that expressly delegated herein.  Developer represents and
warrants that (a) it has all the requisite licenses and other approvals required
by law to carry out its duties hereunder; or (b) it will affect the services

 

14

--------------------------------------------------------------------------------


 

requiring such licenses through duly licensed agents and subcontractors who are
affiliates of Developer that have all requisite licenses and authority to carry
out such services.

 

Section 8.9             No Waiver.  The failure of either party to seek redress
for violation, or to insist upon the strict performance of any covenant,
agreement, provision or condition of this Agreement shall not constitute a
waiver of such strict performance and the parties shall have all remedies
provided in this Agreement and by applicable law with respect to any subsequent
act which would he originally constituted a violation.

 

Section 8.10           Interpretation.  Within this Agreement, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  The paragraph headings used in this Agreement are
intended for reference purposes only and shall not be considered in the
interpretation of the terms and conditions of this Agreement.

 

Section 8.11           Severability.  If one or more of the provisions of this
Agreement or any application of this Agreement shall be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions of this Agreement and any other application of such
provisions shall in no way be affected or impaired.

 

Section 8.12           Amendments.  This Agreement may be amended, from time to
time, only with the written consent of both Owner and Developer.

 

Section 8.13           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.

 

Section 8.14           Additional Acts.  In connection with this Agreement, as
well as all transactions contemplated by this Agreement, Owner and Developer
each agree to execute and deliver such additional documents and instruments and
take all such necessary action and perform such additional acts as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions and conditions of this Agreement and all such transactions; provided,
however, this Agreement may be modified only in accordance with the terms
hereof.

 

Section 8.15           Exhibits.  All exhibits referred to herein shall be
considered a part of this Agreement as fully as if and with the same force and
effect as if such exhibit had been included herein in full.

 

Section 8.16           Confidentiality.  Developer will keep confidential
(a) the terms of this Agreement, and (b) all written and verbal negotiations and
communications with Owner in connection with this Agreement (collectively,
“Confidential Information”), and Developer will not disclose or make available
any Confidential Information to any other person or entity, except to
Developer’s accountants, brokers, attorneys, and other agents for the purpose of
providing advice to Developer in connection with the Confidential Information
and who agree to preserve the confidential nature of the Confidential
Information.

 

15

--------------------------------------------------------------------------------


 

Section 8.17           Authority of Developer.  Developer shall have no right or
authority, express or implied, to commit or otherwise obligate Owner in any
manner whatsoever except to the extent specifically provided herein or as
otherwise authorized in writing by Owner.

 

Section 8.18           Licenses.  Developer shall, at its own expense, qualify
to do business and obtain and maintain such licenses as may be required for the
performance by Developer of its services.

 

Section 8.19           Non-Discrimination Policy.  Developer agrees that it will
not deny the benefits of this Agreement to any person, nor discriminate against
any employee or applicant for employment because of race, color, religion, sex,
national origin, age or any other applicable protected classification. 
Developer will take affirmative action to insure that the evaluation and
treatment of employees ate free from such discrimination.  Developer, unless
exempt, further agrees to abide by the terms of all applicable Federal, state
and local non-discrimination provisions, including but not limited to 41 CFR
Sec. 60-1.4, such non-discrimination provisions being incorporated herein by
reference.  Developer shall include this non-discrimination clause in all
contracts and subcontracts to perform work under this Agreement and will notify
all labor organizations with which it has a collective bargaining agreements of
the obligations hereunder.

 

Section 8.20           Waiver of Jury Trial.  Developer and Owner each hereby
waives trial by jury in any action arising out of matters related to this
Agreement, which waiver is informed and voluntary.

 

[Signature page follows.]

 

16

--------------------------------------------------------------------------------


 

                                                Executed effective as of the
date written above.

 

OWNER:

 

BEHRINGER HARVARD REIT I, INC.,

 

 

a Maryland corporation

 

 

 

By:

 

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President — Corporate

 

 

Development and Legal and Secretary

 

 

 

Address:

 

15601 Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

 

 

DEVELOPER:

 

BEHRINGER DEVELOPMENT COMPANY LP,

 

 

a Texas limited partnership

 

 

 

By:

 

BHD, LLC,

 

 

its general partner

 

 

 

By:

 

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President — Corporate

 

 

Development and Legal and Secretary

 

 

 

Address:

 

15601 Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

17

--------------------------------------------------------------------------------


 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[ATTACHED]

 

 

 

Exhibit A

--------------------------------------------------------------------------------


 

TRACT TWO

METES AND BOUNDS DESCRIPTION

OF 3.7778 ACRES OF LAND OUT OF

THORNWOOD ONE, RESTRICTED RESERVE “A”

VOLUME 313, PAGE 13, H.C.M.R. AND

THORNWOOD ONE, RESTRICTED RESERVE “C”

VOLUME 332, PAGE 148, H.C.M.R.

OUT OF THE JOEL WHEATON SURVEY, A—80

HOUSTON, HARRIS COUNTY, TEXAS

 

All that certain 3.7778 acres (184,560 square feet) of land being a portion of
that certain called 10.2164 acre tract described in the deed dated December 5,
2005, from SV Eldridge, L.P. to TR Eldridge Place Corp., filed for record under
Clerk File No. X247398, Film Code No. 579-35-1004, of the Official Public
Records of Real Property of Harris County, Texas and also being out of Thornwood
one, Restricted Reserve “C”, according to the plot thereof recorded in Volume
332, Page 148, of the Map Records of Harris County, Texas, out of the Joel
Wheaton Survey, A—80, Houston, Harris County, Texas and being more particularly
described, by metes and bounds as follows:

 

Commencing at a found 5/8” iron rod with cap marking the northeast corner of
Thornwood, Section Two, according to the plot thereof recorded in Volume 143,
Page 1, of the Map Records of Harris County, Texas and the northwest corner of
said Thornwood One, Restricted Reserve “A”, said rod located in the south
right-of-way line of Turkey Creek Drive (60’ Wide); Thence, S 01’ 55’ 14” E —
555.34’, with the east line of said Thornwood, Section Two, to a set 5/8” iron
rod with cap marking the POINT OF BEGINNING of the herein described tract;

 

THENCE, S 01’ 55’ 14” E — 858.66’, continuing with said east line of Thornwood,
Section Two, to a set 5/8” iron rod with cap located in the west right-of-way
line of Eldridge Drive (100’ Wide) and being a point on a curve to the right
having a central angle of 05’ 51’ 50”, a radius of 1,950.00’ and chord bearing
of N 26’ 18’ 54” E — 199.48’, the center of said curve being located on a radial
line bearing S 66’ 37’ 01” E, from said point;

 

THENCE, with said west right-of-way line of Eldridge Drive and said curve to the
right for an arc distance of 199.57’, to a found 5/8” iron rod with cap marking
the Point of Tangency;

 

THENCE, N 29’ 14’ 49” E — 147.40’, continuing with said west right-of-way line
of Eldridge Drive, to a found 1” iron pipe marking the southeast corner of that
certain called 0.4632 acre tract described in the deed dated August 23, 1984,
from BDC, Ltd. to RepublicBank Eldridge, National Association, filed for record
under Clerk File No. J665607, Film Code No. 092-89-0570, of the Official Public
Records of Real Property of Harris County, Texas;

 

THENCE, with the south, west and north lines of said 0.4632 acre tract the
following courses:

 

S

88’ 04’ 46”

W

—

39.66’, to a point for corner;

S

01’ 55’ 14”

E

—

6.00’, to a point for corner;

N

88’ 04’ 48”

E

—

1.00’, to a point for corner;

S

01’ 55’14”

E

—

4.00’, to a point for corner;

S

88’ 04’ 46”

W

—

4.00’, to a point for corner;

N

01’ 55’14”

W

—

1.00’, to a point for corner;

S

88’ 04’ 46”

W

—

14.00’, to a point for corner;

S

01’ 55’ 14”

E

—

1.00’, to a point for corner;

S

88’ 04’ 46”

W

—

4.00’, to a point for corner;

N

01’ 55’ 14”

W

—

4.00’, to a point for corner;

N

88’ 04’ 48”

E

—

1.00’,. to a point for corner;

N

01’ 55’ 14”

W

—

6.00’, to a point for corner;

S

88’ 04’ 46”

W

—

46.00’, to a found 5/8” iron rod with cap for corner;

N

01’ 55’ 14”

W

—

137.00’to a found 5/8” iron rod with cap for corner;

N

88’ 04’ 46”

E

—

45.00’, to a point for corner;

N

01’ 55’ 14”

W

—

1.00’, to a point for corner;

N

88’ 04’ 46”

E

—

4.00’, to a point for corner;

S

01’ 55’ 14”

E

—

1.00’, to a point for corner

N

88’ 04’ 48”

E

—

14.00’, to a point for corner;

N

01’ 55’ 14”

W

—

1.00’, to a point for corner;

N

88’ 04’ 46”

E

—

4.00’, to a point for corner;

S

01’ 55’ 14”

E

—

1.00’, to a point for corner;

 

 

THENCE, N 88’ 04’ 46” E — 116.68’, continuing with said north line of the 0.4632
acre tract, to a found 5/8” iron rod with cap located in the aforementioned west
right-of-way line of Eldridge Drive and marking a point on a curve to the left
having a central angle of 04’ 40’ 08”, a radius of 1,850.00’ and chord bearing
of N 23’ 04’ 38” E — 150.71’, the center of said curve being located on a radial
line bearing N 64’ 35’ 18” W, from said point;

 

THENCE, with said west right-of-way line of Eldridge Drive and said curve to the
left for an arc distance of 150.75’, to a found 12” iron rod with cap marking
the Point of Tangency.

 

THENCE, N 20’ 44’ 34” E — 107.20’, continuing with said west right-of-way line
of Eldridge Drive, to a found 1/2” iron rod with cap marking the Point of
Curvature of a curve to the left having a central angle of 03’ 47’ 09”, a radius
1,850,00’ and chord bearing N 18’ 50’ 58” E — 122.22’;

 

THENCE, continuing with said west right-of-way line of Eldridge Drive and said
curve to the left for an arc distance of 122.24’, to a found “X” in concrete for
corner;

 

THENCE, S 88’ 04’ 46” W — 157.01’, to a found 5/8” iron rod with cap for corner;

 

THENCE, N 01’ 55’ 14” W — 70.00’, to a set 5/8” iron rod with cap for corner;

 

THENCE, S 88’ 04’ 46” W — 240.00’, to the POINT OF BEGINNING of the herein
described tract and containing 3.7778 acres (164, 560 square feet), more or
less.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INSURANCE REQUIREMENTS

 

I.              Owner’s Insurance Requirements.  Throughout the term of this
Agreement, Owner shall carry or cause to be carried and maintained in force
insurance described in paragraphs A and B below. The cost of such policies shall
be at the sole cost and expense of Owner.

 

                A.            Builder’s Risk.  An “All Risk” builder’s risk
policy including coverage for collapse, flood, earthquake and installation risks
written on a completed value basis in an amount not less than total replacement
value of the Project under construction (less the value of such portions of the
Project as are uninsurable under the policy, i.e., site preparation, abrading,
paving, parking lots, etc., excepting, however, foundations and other
undersurface installations subject to collapse or damage by other insured
perils)

 

                B.            Commercial General Liability.  This policy shall
be written at a total limit of no less than $2,000,000 per occurrence and
$5,000,000 aggregate.

 

                C.            Automobile Liability.  This policy shall be
written at a limit of no less than $1,000,000 combined single limit.

 

II.            Developer’s Insurance Requirements.  During the term of this
Agreement, Developer agrees to carry and maintain in force, at Developer’s sole
cost and expense:

 

                A.            Worker’s Compensation and Employer’s Liability
Insurance.  Statutory worker’s compensation and Employer’s Liability with a
limit of no less than $1,000,000.

 

                B.            Automobile Liability.  This policy shall be
written at a limit of no less than $1,000,000 combined single limit.

 

                C.            Commercial General and Products/Completed
Operations Liability.  This policy shall be written at a total limit of no less
than $2,000,000 per occurrence and $5,000,000 aggregate. Such insurance shall
not exclude residential construction.

 

III.           Insurance Requirements for Architects and Engineers.  Developer
shall require any architect or engineering firm employed by Owner to carry
Professional Liability Insurance in an amount not less than $1,000,000 per
occurrence.

 

IV.           Insurance Requirements for All Contractors and Third Party
Services.  Every contractor and all parties furnishing service to Owner and/or
Developer must provide Owner and Developer prior to commencing work and at each
renewal of such insurance hereafter, evidence of the following minimum insurance
requirements. In no way do these minimum requirements limit the liability
assumed elsewhere in this Development Agreement.  Owner and/or Developer reserve
the right to purchase construction wrap-up insurance to replace the General
Liability requirement listed in IV. B. and will notify all contractors if such
purchase is made.

 

 

 

Exhibit B

--------------------------------------------------------------------------------


 

                A.            Worker’s Compensation and Employers Liability. 
Statutory worker’s compensation and Employer’s Liability with a limit of no less
than $1,000,000.

 

                B.            Commercial General and Products/Completed
Operations Liability with the following minimum limits of liability: (i) Bodily
Injury $1,000,000 each occurrence, $1,000,000 per project aggregate;
(ii) Property Damage $1,000,000 each occurrence, $1,000,000 per project
aggregate; (iii) Personal and Advertising Injury $1,000,000 each occurrence,
$1,000,000 aggregate.  Such insurance shall not exclude residential construction
or explosion, collapse, underground resources.  Contractor/subcontractor shall
maintain such insurance for ten (10) years following completion of the Project

 

                C.            Comprehensive Automobile Liability, with the
following limits of Liability: (i) Bodily Injury $1,000,000 each person,
$1,000,000 each occurrence; (ii) Property damage $1,000,000 each occurrence.

 

                D.            Umbrella Liability, with limits of not less than
$2,000,000 per occurrence/$2,000,000 aggregate and shall be on a follow-form
basis, without exclusion for residential construction or explosion, collapse,
underground resources.  Contractor/subcontractor shall maintain such insurance
for ten (10) years following completion of the Project.

 

V.            Additional Requirements.

 

                A.            The General Contractor shall require the same
minimum insurance requirements, as listed above, of all subcontractors, and
these subcontractors shall also comply with the additional requirements listed
below.

 

                B.            All insurance coverages required as herein set
forth, shall be at the sole cost and expense of contractor, subcontractor, or
those providing third party services, and deductibles shall be assumed by, for
the account of, and at their sole risk.

 

                C.            Except where prohibited by law, all insurance
policies shall contain provisions that the insurance companies waive the rights
of recovery or subrogation against the Owner and Developer, their agents,
servants, invitees, employees, tenants, affiliated companies, contractors,
subcontractors, and their insurers.

 

                D.            Developer shall be completely responsible for
reporting to the appropriate insurance carriers and/or their agents all
accidents involving injury to employees of any contractor, any member of the
public or property damages, provided that Developer receives a report from the
General Contractor regarding such accident or otherwise becomes aware of such
accident.

 

                E.             All insurance coverages required as herein set
forth except Worker’s Compensation shall name Owner and Developer as additional
insured and shall not be cancelled or materially changed without thirty (30)
days prior written notice to Owner and Developer.

 

                F.             Developer shall provide Owner with certificates
of insurance or other satisfactory documentation which evidences that the
insurance required under this Agreement is in full force and effect at all
times.

 

 

Exhibit B

--------------------------------------------------------------------------------